In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), entered May 14, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint and denied its cross motion (a) for summary judgment and (b) to disqualify the defendants’ attorney Francis E. Doughty.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion for summary judgment is denied, the *480complaint is reinstated, the plaintiffs cross motion is granted to the extent of disqualifying the defendants’ attorney, Francis E. Doughty, from any further representation of the defendants in this action, the cross motion is otherwise denied, and no further action shall be taken against the defendants, without leave of the court, until the expiration of 30 days after service upon them personally of a copy of this decision and order, which shall constitute notice to appoint another attorney pursuant to CPLR 321 (c); and it is further,